Clark, Judge.
This case was tried by the superior court without a jury. In entering judgment, the court did not specially find the facts and state separately its conclusions of law. Accordingly, we must remand the appeal with direction that the court vacate the judgment, make appropriate findings of fact and conclusions of law, and enter a new judgment thereon, after which the losing party will be entitled to appeal. Code Ann. § 81A-152 (a);Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471); Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154); Leasing International, Inc. v. Plemons, 136 Ga. App. 455 (221 SE2d 663).

Appeal remanded with direction.


Bell, C. J., and Stolz, J., concur.